 1
 2
 3
 4
 5
 6                          UNITED STATES DISTRICT COURT
 7                        SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   STEVEN JOHN OLSON,                                  Case No.: 3:19-cv-01517-JAH-BLM
     Booking #19705513,
10
                                        Plaintiff,       ORDER DISMISSING CIVIL
11                                                       ACTION WITHOUT PREJUDICE
                          vs.                            FOR FAILING TO PAY
12
     U.S. TREASURY DEPARTMENT, et al.,                   FILING FEE REQUIRED
13                                                       BY 28 U.S.C. § 1914(a), FAILING
                                     Defendants.         TO MOVE TO PROCEED IN
14
                                                         FORMA PAUPERIS PURSUANT
15                                                       TO 28 U.S.C. § 1915(a), AND
                                                         FAILING TO COMPLY WITH
16
                                                         Fed. R. Civ. P. 3, 8(a)(1)-(3)
17                                                       AND 12(h)(3)
18
19         Steven John Olson (“Plaintiff”), while detained at the San Diego Central Jail, and
20   proceeding pro se, has filed a civil complaint entitled “Constitutional and Civil Human
21   Rights Violations.” (See Compl., ECF No. 1 at 1.)
22         As far as the Court can decipher, it appears Plaintiff seeks to sue the U.S. Treasury,
23   NASA Apollo Missions, Napa Wine Country, and the State of California, among others,
24   for discriminating against him as a “handicapped disabled veteran,” causing him “financial
25   problems,” and somehow contributing to his December 2018 arrest by the Escondido
26   Police Department. (Id. at 1-4.) He includes drawings, photographs, and portions of
27   newspaper clipping about a WWII survivor of the Battle of the Bulge, but his pleading is
28   essentially incomprehensible. (Id. at 1-15.)
                                                     1
                                                                             3:19-cv-01517-JAH-BLM
 1   I.     Failure to Pay Filing Fee or Request IFP Status
 2          However, all parties instituting any civil action, suit or proceeding in any district
 3   court of the United States, except an application for writ of habeas corpus, must pay a filing
 4   fee of $400. See 28 U.S.C. § 1914(a).1 An action may proceed despite a party’s failure to
 5   pay this filing fee only if the party is granted leave to proceed in forma pauperis (“IFP”)
 6   pursuant to 28 U.S.C. § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir.
 7   2007); Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999).
 8          Plaintiff has not prepaid the $400 in filing and administrative fees required to
 9   commence a civil action, and he has not filed a Motion to Proceed IFP in compliance with
10   28 U.S.C. § 1915(a). Therefore, no civil action can yet proceed. See 28 U.S.C. § 1914(a);
11   Andrews, 493 F.3d at 1051.
12   II.    Initial Review of Plaintiff’s Pleadings
13          “The first step in a civil action in a United States district court is the filing of [a]
14   complaint with the clerk or the judge.” 4 Wright, Miller, Kane, Marcus & Steinman, Fed.
15   Prac. & Proc. Civ. § 1052 (3d ed. 2002 & Supp. Aug. 2019); Fed. R. Civ. P. 3 (“A civil
16   action is commenced by filing a complaint with the court.”) (emphasis added). Pursuant to
17   FED. R. CIV. P. 8(a), every complaint must contain: “(1) a short and plain statement of the
18   grounds for the court’s jurisdiction,” ... (2) a short and plain statement showing that the
19   pleader is entitled to relief; and (3) a demand for the relief sought.” Fed. R. Civ. P. 8(a)(1)-
20   (3).
21          Federal courts have limited jurisdiction, and limitations on the court’s jurisdiction
22   “must neither be disregarded nor evaded.” Moore v. Maricopa County Sheriff’s Office, 657
23   F.3d 890, 894 (9th Cir. 2011) (citing Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365,
24   374 (1978)). The Court must determine sua sponte whether it has subject matter
25
26   1
      In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. June 1, 2016). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.

                                                    2
                                                                                3:19-cv-01517-JAH-BLM
 1   jurisdiction. See Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1116 (9th Cir. 2004). See also
 2   Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter
 3   jurisdiction, the court must dismiss the action.”). Here, while Plaintiff may wish to file a
 4   civil rights action, or some claim for relief based on his status as a disabled veteran, his
 5   current Complaint fails to invoke federal subject matter jurisdiction pursuant to 42 U.S.C.
 6   § 1983, 28 U.S.C. § 1343(a)(3) or 42 U.S.C. § 12132. See Watson v. Chessman, 362 F.
 7   Supp. 2d 1190, 1194 (S.D. Cal. 2005) (“The court will not ... infer allegations supporting
 8   federal jurisdiction; federal subject matter [jurisdiction] must always be affirmatively
 9   alleged.”).
10         Plaintiff’s Complaint also fails to allege any discernible claim to relief that is
11   “plausible on its face,” Ashcroft v. Iqbal, U.S. 662, 678 (2009) (citation omitted), and
12   therefore, it must be dismissed sua sponte pursuant to 28 U.S.C. § 1915A(b), regardless of
13   his IFP status. See Hamilton v. Brown, 630 F.3d 889, 892 n.3 (9th Cir. 2011) (noting court’s
14   obligation under the Prison Litigation Reform Act to “review, before docketing or as soon
15   thereafter as practicable, any civil action brought by a prisoner seeking redress from a
16   governmental entity, officer or employee,” and its requirement to dismiss complaints or
17   any portion thereof that are “frivolous, malicious, or fails to state a claim upon which relief
18   may be granted,” or “seek[ing] monetary relief from a defendant who is immune” pursuant
19   to 28 U.S.C. § 1915A(a), (b)).
20         Because Plaintiff is proceeding without counsel, however, the Court will grant him
21   an opportunity to amend. As noted above, however, Plaintiff’s Amended Complaint must
22   comply with Federal Rule of Civil Procedure 8. “Each allegation [in a pleading] must be
23   simple, concise, and direct. No technical form is required.” Fed. R. Civ. P. 8(d)(1). “‘While
24   the proper length and level of clarity for a pleading cannot be defined with any great
25   precision,’ Rule 8(a) has ‘been held to be violated by a pleading that was … highly
26   repetitious, or confused, or consisted of incomprehensible rambling.’” Cafasso v. Gen’l
27   Dynamics C4 Systems, Inc., 637 F.3d 1047, 1059 (9th Cir. 2011) (quoting 5 Wright &
28   Miller, Fed. Prac. & Proc., § 1217 (3d ed. & Supp. Aug. 2019)); see also Hearns v. San
                                                    3
                                                                                3:19-cv-01517-JAH-BLM
 1   Bernardino Police Dept., 530 F.3d 1124, 1132 (9th Cir. 2008) (“[I]t is not the district
 2   court’s job to stitch together cognizable claims for relief from [a] wholly deficient
 3   pleading.”) (citation omitted); Morrison v. United States, 270 F. App’x 514, 515 (9th Cir.
 4   2008) (affirming Rule 8 dismissal of pro se complaint “contain[ing] a confusing array of
 5   vague and undeveloped allegations,” and which “did not allege sufficient facts or
 6   jurisdictional basis for any federal claim for relief.”).
 7          In addition, Plaintiff is cautioned that if he files an Amended Complaint pursuant to
 8   42 U.S.C. § 1983, it too will be subject to another initial screening and that it will be
 9   dismissed sua sponte pursuant to 28 U.S.C. § 1915A(b) (because he is a prisoner) or 28
10   U.S.C. § 1915(e)(2) (if he files a motion to proceed IFP) for failing to state a claim unless
11   it contains factual matter sufficient to plausibly show that: (1) a right secured by the
12   Constitution or laws of the United States was violated; and (2) the alleged violation was
13   committed by a person acting under color of state law. Campbell v. Washington Dep’t of
14   Soc. Servs., 671 F.3d 837, 842 n.5 (9th Cir. 2011). “Because vicarious liability is
15   inapplicable to ... § 1983 suits,” he must also plead that each Government-official
16   defendant he wishes to sue, “through the official’s own individual actions, has violated the
17   Constitution.” Iqbal, 556 U.S. at 676 (emphasis added). “[A] complaint must contain
18   sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its
19   face.” Id. at 678. “Under this rule, a claim must contain ‘more than labels and conclusions’
20   or a ‘formulaic recitation of the elements of the cause of action.’” Sheppard v. Evans &
21   Assoc., 694 F.3d 1045, 1048 (9th Cir. 2012) (quoting Bell Atlantic Corp. v. Twombly, 550
22   U.S. 544, 555 (2007)).
23   III.   Conclusion and Order
24          For the reasons explained, the Court:
25          1.    DISMISSES this civil action without prejudice based on Plaintiff’s failure to
26   pay the $400 filing fee required by 28 U.S.C. § 1914(a), failure to file a Motion to Proceed
27   IFP pursuant to 28 U.S.C. § 1915(a), and his failure to file a Complaint which alleges
28   ///
                                                    4
                                                                                3:19-cv-01517-JAH-BLM
 1   federal subject matter jurisdiction pursuant to Fed. R. Civ. P. 3, 8(a)(1)-(3), and 12(h)(3);
 2   and,
 3          2.      GRANTS Plaintiff forty-five (45) days leave from the date of this Order to
 4   re-open the case by: (a) prepaying the entire $400 civil filing fee in full; or (b) completing
 5   and filing a Motion to Proceed IFP which includes a certified copy of his trust account
 6   statement for the 6-month period preceding the filing of his Complaint, see 28 U.S.C.
 7   § 1915(a)(2); S.D. Cal. CivLR 3.2(b); and (c) filing an Amended Complaint that conforms
 8   with Rule 8.
 9          If Plaintiff fails to comply with these directions within the time provided, this civil
10   action will remain dismissed without prejudice for the reasons set forth in this Order and
11   without any further action by the Court.
12          IT IS SO ORDERED.
13
14   Dated: September 27, 2019
15                                           ________________________________________
16                                           Hon. John A. Houston
                                             United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
                                                   5
                                                                               3:19-cv-01517-JAH-BLM
